Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 1/13/2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, it is unclear how the process step of presoaking of the LM applicator further structurally limits the system of claims 1 and 2.
In claim 10, lines 2-3, Applicants recite “measure a first dispense weight”,…;measure a second dispense weight” and it is unclear what is being weighed?  Are Applicants attempting to recite, --measure a first dispense weight of liquid metal (LM) and measure a second dispense weight of the liquid metal (LM)?  Clarification is necessary.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 9, Applicants recite the presoaking of the LM applicator by submerging a portion of the LM applicator in the LM TIM.  This appears to be a process limitation because Applicants do not recite any further structure to add to the system of claims 1 and 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US 4,790,259) in view of Cui et al (CN105562294).
Morris provides an application system comprising a liquid applicator (i.e., 12, dauber type) capable of being soaked or quickly absorbing a predetermined liquid material (col. 1, lines 6-10; col. 4, lines 51-60); an applicator mount or holder (60) to retain the liquid applicator; an actuator defined by a robotic arm (10, col. 3, lines 8-19) attached to the applicator mount, the system configured through computer programming to effect compression or pressing of the liquid applicator against a surface (col. 2, lines 17-40) and/or a desired direction of application for applying a liquid to a substrate surface via the robotic arm (col. 3, lines 3-19).  While Morris sets forth the robotic arm which can be construed as an actuator, Morris does not set forth an In re Leshin, 125 USPQ, 416, also (MPEP 2144.07).
 Regarding claim 2, the system as defined by the combination above would provide for a usage of a programmable computer and thus would be configurable to effect compression, and desired movement of direction of the applicator via the actuator whether in the x, y, or z 
Regarding claims 3-4, the system as defined by the combination above would provide for a programmable computer and thus would be configurable to effect compression, and desired movement of direction of the applicator via the actuator whether in the x, y, or z direction in accordance with the product being made. 
 Regarding claim 5, the system as defined by the combination above would meet the limitation of the liquid applicator having an application or contacting surface as shown in Morris, Figs. 1 and 2 being smaller than the surface (i.e., windshield) on which it would be utilized. 
Regarding claim 6, Morris is silent concerning the specific absorbent material (i.e., open-cell polyurethane foam) used to make the liquid applicator,  however, determination of suitable material from which to make the absorbent liquid applicator would have been within the general  skill of a worker in the art (In re Leshin, 125 USPQ, 416; (MPEP 2144.07)).
Regarding claims 7-8, even though Morris and Cui are silent concerning the use of specific liquid material (i.e., LM TIM), it would it have been within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ, 416, also (MPEP 2144.07).
Regarding claim 9, the applicator being presoaked has been given no patentable weight as this appears to be a process limitation and not a structural limitation.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents set forth automated coating pad applicator systems:  Shimada (US4605569), Nagata et al (US4660501), and Marumoto et al (US5,891,521).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/12/2022